DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final, first Office action on the merits. 
Claims 1-20 are pending.

Priority
Acknowledgement is made of applicant’s claim for priority based an application, 14/661,979, filed 3/18/2015.  

Drawings
The Drawings filed on 8 July 2019 have been acknowledged. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner Remarks
The examiner, in the parent application: 14/661,979, previously raised concerns for the terms “number of impressions” and “dwell times” –also used in claims 6, 13, and 20 below. The examiner notes applicant’s explanation on that record (see application 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20140101093, to Damon Lanphear et al, hereinafter “Lanphear”, and in view of U.S. Patent Application Publication, US 20130346234, to Daniel Hendrick et al, hereinafter “Hendrick”.

Regarding claim 1, Lanphear teaches a server having at least a processor executing program codes stored in a memory (Lanphear, ¶ [0038], teaches the , wherein the program codes configure the server to perform operations (Lanphear, ¶ [0058], teaches the data generating and presenting operations are implemented as application programs), comprising: 
receiving over a network by communication interface circuitry (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a network. Further, Lanphear, ¶ [0057], teaches the network may comprise a local area network (LAN) or a network such as the Internet, or a combination), a collection of facts and a multidimensional data structure (Lanphear, ¶ [0006], teaches to source data of an event stream. Lanphear, ¶ [0004], teaches to the OLAP database (commonly called the “cube”). Lanphear, ¶ [0021], teaches the next operation produces an enriched event stream from the parsed event stream data. In this operation, reference data sources may be consulted for adding additional data of interest to each parsed event stream data, according to additional parameters that may be of interest and that may be accessed via the OLAP query system); 
identifying a plurality of records within the collection of facts (Lanphear, ¶ [0006], teaches an event stream is parsed and supplemented with additional data from reference data sources, producing an enriched event stream from the parsed event stream data. Lanphear, ¶ [0016], teaches FIG. 1 shows that the source data is parsed into a stream of events, such as sales events or service calls, using appropriate dimensions of interest to system users); 
identifying a plurality of dimensions of the multidimensional data structure (Lanphear, ¶ [0006], teaches the data records of the enriched event stream are partitioned into data fields designated as a dimension partition and a metric partition. Lanphear, ¶ [0026], teaches the dimensions generally relate to attributes that identify the incoming data records, such as timestamp for time of creation, user demographic group, transaction type, and the like. FIG. 1 shows that the data records of the enriched event stream are partitioned into data fields designated as dimensions and data fields designated as metrics); 
identifying respective values for each dimension of the plurality of dimensions per each separate record of the plurality of records (Lanphear, ¶ [0028-0030], teaches partitioned Event Stream: [Dimensions: Year, Month, Day, SalesPerson, Location|Metrics: Price, Items] … [2012, 01, 19, John, Seattle, 2352, 40] … In the sample Partitioned Event Stream data record immediately above, the data field schema is given by the 5-tuple comprising dimensions of <Year>-<Month>-<Day>-<SalesPerson>-<Location>, and the metrics of interest comprise the 2-tuple of metrics <sum(Price)>-<sum(Items)>. Thus, the timestamp value is converted to more ; 
concatenating respective values for each dimension of the plurality of dimensions resulting in a composite key (Lanphear, ¶ [0031], teaches the partitioned event stream is then permuted into sub-dimension projections … The system can utilize the permutations, for example, to enable a user to ask for “total value for all sales in Seattle for all time,” or to ask for “all sales for the month of July made by salesperson John.” As known to those skilled in the art, such permutation processing will permute all combinations of possible ordered subsets that will allow lookups by any key combinations of the dimensions and metrics); 
generating a rolled-up composite key by replacing at least one dimension-value pair of the composite key with a placeholder string indicative of all values for the at least one dimension-value pair (Lanphear, ¶ [0031], teaches the permuted sub-dimension projections are then mapped to storage keys … the permutation of dimensions may be performed by a processing function that generates a permutation of dimensions and a wildcard placeholder to represent an “ANY” value for a dimension. The ANY value is an aggregation of all metrics that match a particular dimension. Lanphear, ¶ [0032], teaches each of these permuted data records comprises a key for a mapping of the partitioned event stream data to the collection of permuted event stream data. As each permuted data record is generated, it is stored in a system database. Each permuted data record comprises a data cell of an OLAP cube); 
caching the composite key and the rolled-up composite key in a cache memory (Lanphear, ¶ [0032], discloses the Permuted Keyed Event Stream comprising ;
The Lanphear teaches the claim limitations as identified above. Lanphear does not explicitly teach: using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device.  
using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device (Hendrick, ¶ [0019], teaches operation “2” indicates data being written by the recommendation system FE (front end) into the Hadoop data file system (HDFS). Operation “3” indicates updating an ingestion queue table. The operation “4” indicates periodic polling of the ingestion queue table by the recommendation system BE. Hendrick, ¶ [0022], teaches in the FIG. 2 operation identified with “4”, the back end is polling to determine if there are any new entries in the ingestion queue that have been added since the time of the previous polling. If there are any new entries, the back end (BE) removes them from the ingestion queue in FIFO order, and copies the referenced files from the FE to the BE. Hendrick, ¶ [0025], teaches there are multiple types of HBase tables in the recommendation system. Entries in the HBase tables depend on the type of data the table represents. For catalogs, HBase tables have one row per catalog item, and table columns are for the fields of catalog data to be processed for a purchase (e.g. title, price, download URL, and so forth). For recommendation models, the HBase tables contain rows with catalog item ID's and weights. The rows are indexed by lookup keys that may contain filtering information, such as item type (ringtone, game, etc), item category (e.g. arcade game, or productivity app), and compatible device ID (e.g Samsung-123). The table structure of the models allows the FE (front end) service to quickly look up candidate recommended items that it may use to fulfill a recommendations request. Further, Hendrick, ¶ [0034], teaches the online system .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lanphear, with the teachings of Hendricks, to provide online recommendations based on user preferences and a particular key identifier. Modification would have been obvious to one of ordinary skill in the art because customer/consumers/users are more likely to browse data that better suits their interests and the data can be easily retrieved if it is properly indexed according to multi-dimensional key criteria. Motivation to do so would be to provide quick and better visibility to products and services directed to end-user consumption. Hendrick, ¶ [0002], teaches recommendations systems, which are becoming increasingly common in online sales and digital media sites, typically apply information about a user's preferences and purchasing behavior to recommend content, goods, or services in which the user may be interested. Such recommendations systems usually provide a means of content discovery, where the user is presented with relevant content without the user having to explicitly request or look for the content.

Regarding claim 2, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches organizing the collection of facts in a fact table associated with online analytics processing (OLAP) (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a network, in a write path that populates an OLAP database of the system. Lanphear, ¶ [0026], teaches the incoming data is partitioned into events according to dimensions and measures, referred to as metrics. The metrics generally relate to factual data points such as time elapsed, monetary amounts, street addresses, client age, and the like. The dimensions generally relate to attributes that identify the incoming data records, such as timestamp for time of creation, user demographic group, transaction type, and the like. FIG. 1 shows that the data records of the enriched event stream are partitioned into data fields designated as dimensions and data fields designated as metrics. Lanphear, ¶ [0044], teaches if we assume, for the example, that the OLAP cube according to the invention includes data (i.e., metrics) for Total Sales Amount and Number of Sales, then the system receives data records corresponding to the 5-tuple above and aggregates the data according to the database aggregation rules. That is, metrics for the OLAP cube will include Total Sales Amount and Number of Sales. Since the data records include date information and geographic location information, the dimensions on which we may query include Month and Location).  

Regarding claim 3, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches displaying the selected record within a graphical user interface on a display device (Lanphear, ¶ [0049], teaches FIG. 2 also shows that the online data centers operate in a .  

Regarding claim 4, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches deriving each dimension of the multidimensional data structure from a dimension table associated with an online analytics processing (OLAP) cube (Lanphear, ¶ [0033], teaches this technique for storage and processing of event stream data allows efficient OLAP analysis on the data fields as desired. For example, continuing with the example of an event stream comprising point-of-sales events, the OLAP analysis system as disclosed herein supports query processing that can retrieve data records that satisfy a query asking for total items sold and total revenue received by all combinations of year, month, day, location, and sales person).  

Regarding claim 5, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches determining, based upon at least one key field of the plurality of dimensions, at least one of a date field, a time field, a product description field, a product region description field or a product type field (Lanphear, ¶ [0042-0043], teaches the data point value may be the number of purchases, and the dimensions may comprise the geographic location, demographic segment, and time of day. Thus, if the coordinate vector comprising the two-dimensional projection is represented as {a, b}, then the two dimensions of the example coordinate vector correspond to a=[number of purchases] and b=[geographic location, demographic segment, time of day] where b is a 3-tuple … Another example of the data organization comprising an associative array represented as a two-dimensional projection of a N-dimensional cube is illustrated as follows. Taking sales data for ringtones as the example, suppose that the data is formatted as a 5-tuple comprising {timestamp, userid, geographic location, ringtoneid, sale-amount}. An example of a data record with actual values for the five items of the 5-tuple might be: {2011-03-30T23:13:23, X1EhipHMjNP5ZQ, Seattle, 4a62b1170c77, $0.99}).  

Regarding claim 6, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches determining, based upon at least one metric field of the plurality of dimensions, at least one of a number of impressions, a number of times content has been delivered, a number of times content has been shown, a number of page views, dwell time or time spent on viewing delivered content (Lanphear, ¶ [0044], teaches the aggregated metrics then provide one or more columns for each dimension, corresponding to the aggregated metrics. For example, for the OLAP metrics of total Sales Amount and Number of Sales, the following table is provided in the database, .  

Regarding claim 7, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches deserializing the composite key using a deserializer ((Lanphear, ¶ [0036], teaches the fundamental concept of satisfying a query requires that the query language must be translated to the internal vector representation used by the analysis system. In some cases, the keys may be accessed directly, and in other cases an intermediary language such as “MDX” may be utilized to access the keys (permuted data records)).  

Regarding claim 8, Lanphear teaches a method (Lanphear, ¶ [0061], teaches the invention employs local and remote computer systems to perform methods of the invention), comprising: 
receiving over a network by communication interface circuitry (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a network. Further, Lanphear, ¶ [0057], teaches the network may comprise a local area network (LAN) or a network such as the Internet, or a combination), a collection of facts and a multidimensional data structure ; 
identifying a plurality of records within the collection of facts (Lanphear, ¶ [0006], teaches an event stream is parsed and supplemented with additional data from reference data sources, producing an enriched event stream from the parsed event stream data. Lanphear, ¶ [0016], teaches FIG. 1 shows that the source data is parsed into a stream of events, such as sales events or service calls, using appropriate dimensions of interest to system users); 
identifying a plurality of dimensions of the multidimensional data structure (Lanphear, ¶ [0006], teaches the data records of the enriched event stream are partitioned into data fields designated as a dimension partition and a metric partition. Lanphear, ¶ [0026], teaches the dimensions generally relate to attributes that identify the incoming data records, such as timestamp for time of creation, user demographic group, transaction type, and the like. FIG. 1 shows that the data records of the enriched event stream are partitioned into data fields designated as dimensions and data fields designated as metrics); 
identifying respective values for each dimension of the plurality of dimensions per each separate record of the plurality of records (Lanphear, ¶ ; 
concatenating respective values for each dimension of the plurality of dimensions resulting in a composite key (Lanphear, ¶ [0031], teaches the partitioned event stream is then permuted into sub-dimension projections … The system can utilize the permutations, for example, to enable a user to ask for “total value for all sales in Seattle for all time,” or to ask for “all sales for the month of July made by salesperson John.” As known to those skilled in the art, such permutation processing will permute all combinations of possible ordered subsets that will allow lookups by any key combinations of the dimensions and metrics); 
generating a rolled-up composite key by replacing at least one dimension-value pair of the composite key with a placeholder string indicative of all values for the at least one dimension-value pair (Lanphear, ¶ [0031], teaches the permuted sub-dimension projections are then mapped to storage keys … the permutation of dimensions may be performed by a processing function that generates a permutation of dimensions and a wildcard placeholder to represent an “ANY” value for a dimension. The ANY value is an aggregation of all metrics that match a particular dimension. ; 
caching the composite key and the rolled-up composite key in a cache memory (Lanphear, ¶ [0032], discloses the Permuted Keyed Event Stream comprising key with and without wildcards: [Year.Month.Day.Location.SalesPerson, Price, Quantity]   [*.*.*.*.*, 2352, 40],   [2012.01.19.Seattle.*, 2352, 40],   [2012.01.19.Seattle.John, 2352, 40]. Lanphear, ¶ [0033], teaches as the permuted data records are generated and stored, the system processing in the write path uses aggregation rules to apply aggregate functions to the incoming data. The aggregate functions map the cube data cells onto a two-dimensional coordinate vector. During aggregation, if a key (i.e., permuted data record) already exists in the database, then the metric values of the data record are aggregated with the existing values in the database according to the aggregation function. Further, Lanphear, ¶ [0038], teaches the distributed associative array may include a two-level caching mechanism by which data are stored first on the persistent medium of one or more of the host computers and secondarily cached in volatile memory of the host computers for fast access …The key assignment is based on a lexicographic sorting of the keys and 1/N of that key space is assigned at random to each of the servers. The servers will then cache their portion of the key space in memory. The distributed associative array supports atomic updates to its contents, providing guarantees on the coherency of the data in the presence of concurrent updates); 
using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device. 
However, Hendrick teaches: using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device (Hendrick, ¶ [0019], teaches operation “2” indicates data being written by the recommendation system FE (front end) into the Hadoop data file system (HDFS). Operation “3” indicates updating an ingestion queue table. The operation “4” indicates periodic polling of the ingestion queue table by the recommendation system BE. Hendrick, ¶ [0022], teaches in the FIG. 2 operation identified with “4”, the back end is polling to determine if there are any new entries in the ingestion queue that have been added since the time of the previous polling. If there are any new entries, the back end (BE) removes them from the ingestion queue in FIFO order, and copies the referenced files from the FE to the BE. Hendrick, ¶ [0025], teaches there are multiple types of HBase tables in the recommendation system. Entries in the HBase tables depend on the type of data the table represents. For catalogs, HBase tables have one row per catalog item, and table columns are for the fields of catalog data to be processed for a purchase (e.g. title, price, download URL, and so forth). For recommendation models, the HBase tables contain rows with catalog item ID's and weights. The rows are indexed .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lanphear, with the teachings of Hendricks, to provide online recommendations based on user preferences and a particular key identifier. Modification would have been obvious to one of ordinary skill in the art because customer/consumers/users are more likely to browse data that better suits their interests and the data can be easily retrieved if it is properly indexed according to multi-dimensional key criteria. Motivation to do so would be to provide quick and better visibility to products and services directed to end-user consumption. Hendrick, ¶ [0002], teaches recommendations systems, which are becoming increasingly common in online sales and digital media sites, typically apply information about a user's preferences and purchasing behavior to recommend content, goods, or services in which the user may be interested. Such recommendations systems usually 

Regarding claim 9, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches organizing the collection of facts in a fact table associated with online analytics processing (OLAP) (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a network, in a write path that populates an OLAP database of the system. Lanphear, ¶ [0026], teaches the incoming data is partitioned into events according to dimensions and measures, referred to as metrics. The metrics generally relate to factual data points such as time elapsed, monetary amounts, street addresses, client age, and the like. The dimensions generally relate to attributes that identify the incoming data records, such as timestamp for time of creation, user demographic group, transaction type, and the like. FIG. 1 shows that the data records of the enriched event stream are partitioned into data fields designated as dimensions and data fields designated as metrics. Lanphear, ¶ [0044], teaches if we assume, for the example, that the OLAP cube according to the invention includes data (i.e., metrics) for Total Sales Amount and Number of Sales, then the system receives data records corresponding to the 5-tuple above and aggregates the data according to the database aggregation rules. That is, metrics for the OLAP cube will include Total Sales Amount and Number of Sales. Since the data records include date information and geographic location information, the dimensions on which we may query include Month and Location).  

Regarding claim 10, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches displaying the selected record within a graphical user interface on a display device (Lanphear, ¶ [0049], teaches FIG. 2 also shows that the online data centers operate in a real-time mode in which the online OLAP database is updated as new data records arrive at the system from the Web API, indicated by the arrows from the Web API showing master data updates and user activity to the Hadoop Distributed File System of each respective online data center. For example, as a user clicks on links of a mobile application on a mobile computing platform, the mobile application sends data to the OLAP cube that corresponds to the links. The data being sent represents user identification, user geographic location, user position within the application, and the like. The sent data is aggregated immediately into the OLAP cube).  

Regarding claim 11, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches deriving each dimension of the multidimensional data structure from a dimension table associated with an online analytics processing (OLAP) cube (Lanphear, ¶ [0033], teaches this technique for storage and processing of event stream data allows efficient OLAP analysis on the data fields as desired. For example, continuing with the example of an event stream comprising point-of-sales events, the OLAP analysis system as disclosed herein supports query processing that can retrieve data records that satisfy a .  

Regarding claim 12, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches determining, based upon at least one key field of the plurality of dimensions, at least one of a date field, a time field, a product description field, a product region description field or a product type field (Lanphear, ¶ [0042-0043], teaches the data point value may be the number of purchases, and the dimensions may comprise the geographic location, demographic segment, and time of day. Thus, if the coordinate vector comprising the two-dimensional projection is represented as {a, b}, then the two dimensions of the example coordinate vector correspond to a=[number of purchases] and b=[geographic location, demographic segment, time of day] where b is a 3-tuple … Another example of the data organization comprising an associative array represented as a two-dimensional projection of a N-dimensional cube is illustrated as follows. Taking sales data for ringtones as the example, suppose that the data is formatted as a 5-tuple comprising {timestamp, userid, geographic location, ringtoneid, sale-amount}. An example of a data record with actual values for the five items of the 5-tuple might be: {2011-03-30T23:13:23, X1EhipHMjNP5ZQ, Seattle, 4a62b1170c77, $0.99}).  

Regarding claim 13, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches determining, based upon at least one metric field of the plurality of dimensions, at least one of a number of impressions, a number of times content has been delivered, a number of times content has been shown, a number of page views, dwell time or time spent on viewing delivered content (Lanphear, ¶ [0044], teaches the aggregated metrics then provide one or more columns for each dimension, corresponding to the aggregated metrics. For example, for the OLAP metrics of total Sales Amount and Number of Sales, the following table is provided in the database, where for each dimension representation (comprising four rows for aggregate of all months and locations, month=March, location=Seattle, and both month=March and location=Seattle) there are one or more columns corresponding to the aggregated metrics, with Total Sales in the second column, and Number of Sales in the third column: *.* $126863.55 128145   March.* $1450.00 1525   *.Seattle $65159.00 67145   March.Seattle $531 615).  

Regarding claim 14, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches deserializing the composite key using a deserializer (Lanphear, ¶ [0036], teaches the fundamental concept of satisfying a query requires that the query language must be translated to the internal vector representation used by the analysis system. In some cases, the keys may be accessed directly, and in other cases an intermediary language such as “MDX” may be utilized to access the keys (permuted data records)).  

Regarding claim 15, Lanphear teaches a non-transitory computer readable medium comprising instructions (Lanphear, ¶ [0059], teaches a set of these  that when executed by a processor perform operations comprising:  42Y10980US01 
receiving over a network by communication interface circuitry (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a network. Further, Lanphear, ¶ [0057], teaches the network may comprise a local area network (LAN) or a network such as the Internet, or a combination), a collection of facts and a multidimensional data structure (Lanphear, ¶ [0006], teaches to source data of an event stream. Lanphear, ¶ [0004], teaches to the OLAP database (commonly called the “cube”). Lanphear, ¶ [0021], teaches the next operation produces an enriched event stream from the parsed event stream data. In this operation, reference data sources may be consulted for adding additional data of interest to each parsed event stream data, according to additional parameters that may be of interest and that may be accessed via the OLAP query system); 
identifying a plurality of records within the collection of facts (Lanphear, ¶ [0006], teaches an event stream is parsed and supplemented with additional data from ; 
identifying a plurality of dimensions of the multidimensional data structure (Lanphear, ¶ [0006], teaches the data records of the enriched event stream are partitioned into data fields designated as a dimension partition and a metric partition. Lanphear, ¶ [0026], teaches the dimensions generally relate to attributes that identify the incoming data records, such as timestamp for time of creation, user demographic group, transaction type, and the like. FIG. 1 shows that the data records of the enriched event stream are partitioned into data fields designated as dimensions and data fields designated as metrics); 
identifying respective values for each dimension of the plurality of dimensions per each separate record of the plurality of records (Lanphear, ¶ [0028-0030], teaches partitioned Event Stream: [Dimensions: Year, Month, Day, SalesPerson, Location|Metrics: Price, Items] … [2012, 01, 19, John, Seattle, 2352, 40] … In the sample Partitioned Event Stream data record immediately above, the data field schema is given by the 5-tuple comprising dimensions of <Year>-<Month>-<Day>-<SalesPerson>-<Location>, and the metrics of interest comprise the 2-tuple of metrics <sum(Price)>-<sum(Items)>. Thus, the timestamp value is converted to more meaningful year-month-day values. Other data conversions and transformations may be utilized, as desired for the OLAP query system); 
concatenating respective values for each dimension of the plurality of dimensions resulting in a composite key (Lanphear, ¶ [0031], teaches the partitioned event stream is then permuted into sub-dimension projections … The system can utilize the permutations, for example, to enable a user to ask for “total value for all sales in Seattle for all time,” or to ask for “all sales for the month of July made by salesperson John.” As known to those skilled in the art, such permutation processing will permute all combinations of possible ordered subsets that will allow lookups by any key combinations of the dimensions and metrics); 
generating a rolled-up composite key by replacing at least one dimension-value pair of the composite key with a placeholder string indicative of all values for the at least one dimension-value pair (Lanphear, ¶ [0031], teaches the permuted sub-dimension projections are then mapped to storage keys … the permutation of dimensions may be performed by a processing function that generates a permutation of dimensions and a wildcard placeholder to represent an “ANY” value for a dimension. The ANY value is an aggregation of all metrics that match a particular dimension. Lanphear, ¶ [0032], teaches each of these permuted data records comprises a key for a mapping of the partitioned event stream data to the collection of permuted event stream data. As each permuted data record is generated, it is stored in a system database. Each permuted data record comprises a data cell of an OLAP cube); 
caching the composite key and the rolled-up composite key in a cache memory (Lanphear, ¶ [0032], discloses the Permuted Keyed Event Stream comprising key with and without wildcards: [Year.Month.Day.Location.SalesPerson, Price, Quantity]   [*.*.*.*.*, 2352, 40],   [2012.01.19.Seattle.*, 2352, 40],   [2012.01.19.Seattle.John, 2352, ; 
The Lanphear teaches the claim limitations as identified above. Lanphear does not explicitly teach: using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device.  
However, Hendrick teaches: using at least one of the composite key or the rolled-up composite key as a unique identifier to retrieve, from the cache memory, a selected record of the collection of facts on selected contents or items in order to adjust online ad content parameters for distribution to a client device (Hendrick, ¶ [0019], teaches operation “2” indicates data being written by the recommendation system FE (front end) into the Hadoop data file system (HDFS). Operation “3” indicates updating an ingestion queue table. The operation “4” indicates periodic polling of the ingestion queue table by the recommendation system BE. Hendrick, ¶ [0022], teaches in the FIG. 2 operation identified with “4”, the back end is polling to determine if there are any new entries in the ingestion queue that have been added since the time of the previous polling. If there are any new entries, the back end (BE) removes them from the ingestion queue in FIFO order, and copies the referenced files from the FE to the BE. Hendrick, ¶ [0025], teaches there are multiple types of HBase tables in the recommendation system. Entries in the HBase tables depend on the type of data the table represents. For catalogs, HBase tables have one row per catalog item, and table columns are for the fields of catalog data to be processed for a purchase (e.g. title, price, download URL, and so forth). For recommendation models, the HBase tables contain rows with catalog item ID's and weights. The rows are indexed by lookup keys that may contain filtering information, such as item type (ringtone, game, etc), item category (e.g. arcade game, or productivity app), and compatible device ID (e.g Samsung-123). The table structure of the models allows the FE (front end) service to quickly look up candidate recommended items that it may use to fulfill a recommendations request. Further, Hendrick, ¶ [0034], teaches the online system receives requests for recommendations via HTTP and processes, which contain information on the user's device, identity, and list of items the user is currently viewing. The online system uses the information submitted in the request to look up a set of .  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lanphear, with the teachings of Hendricks, to provide online recommendations based on user preferences and a particular key identifier. Modification would have been obvious to one of ordinary skill in the art because customer/consumers/users are more likely to browse data that better suits their interests and the data can be easily retrieved if it is properly indexed according to multi-dimensional key criteria. Motivation to do so would be to provide quick and better visibility to products and services directed to end-user consumption. Hendrick, ¶ [0002], teaches recommendations systems, which are becoming increasingly common in online sales and digital media sites, typically apply information about a user's preferences and purchasing behavior to recommend content, goods, or services in which the user may be interested. Such recommendations systems usually provide a means of content discovery, where the user is presented with relevant content without the user having to explicitly request or look for the content.

Regarding claim 16, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches the operations comprising: organizing the collection of facts in a fact table associated with online analytics processing (OLAP) (Lanphear, ¶ [0015], teaches source data is available from storage that is local to an OLAP host system, or over a .  

Regarding claim 17, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches the operations comprising: displaying the selected record within a graphical user interface on a display device (Lanphear, ¶ [0049], teaches FIG. 2 also shows that the online data centers operate in a real-time mode in which the online OLAP database is updated as new data records arrive at the system from the Web API, indicated by the arrows from the Web API showing master data updates and user activity to the Hadoop .  

Regarding claim 18, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches the operations comprising: deriving each dimension of the multidimensional data structure from a dimension table associated with an online analytics processing (OLAP) cube (Lanphear, ¶ [0033], teaches this technique for storage and processing of event stream data allows efficient OLAP analysis on the data fields as desired. For example, continuing with the example of an event stream comprising point-of-sales events, the OLAP analysis system as disclosed herein supports query processing that can retrieve data records that satisfy a query asking for total items sold and total revenue received by all combinations of year, month, day, location, and sales person).  

Regarding claim 19, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches the operations comprising: determining, based upon at least one key field of the plurality of dimensions, at least one of a date field, a time field, a product description field, a product region description field or a product type field .  

Regarding claim 20, the modification of Lanphear and Hendrick teaches the claimed invention substantially as claimed, and Lanphear further teaches the operations comprising: determining, based upon at least one metric field of the plurality of dimensions, at least one of a number of impressions, a number of times content has been delivered, a number of times content has been shown, a number of page views, dwell time or time spent on viewing delivered content (Lanphear, ¶ [0044], teaches the aggregated metrics then provide one or more columns for each dimension, corresponding to the aggregated metrics. For example, for the OLAP metrics of total Sales Amount and Number of Sales, the following table is provided in the database, where for each dimension representation (comprising four .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20150363465 (to Bordawekar et al) discloses a consolidated view of a cube showing a subset of row and column dimensions and a single element of each title dimension. The consolidation operations are invoked when a user requests rollup values on a cold system, when a given set of rollup values has not been previously calculated. After rollups are first computed, they are normally cached in the view storage or calculation cache. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        2/27/2021